Citation Nr: 0816654	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-05 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  A June 1995 rating decision denied service connection for 
a respiratory disorder, to include asbestosis, finding no 
current diagnosis of asbestosis and no nexus between the 
veteran's diagnosed chronic obstructive pulmonary disease 
(COPD) and service.

2.  He was notified of this decision but did not appeal.  
Therefore, the June 1995 decision was final.

3.  The evidence associated with the claims file subsequent 
to the June 1995 rating decision, when considered with 
previous evidence of record, relates to the previously 
unestablished fact of a current disability that is necessary 
to substantiate the claim, and has a reasonable possibility 
of substantiating the claim.

4.  Asbestosis, or asbestos-related lung disease, is not 
currently shown.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying service connection 
for a respiratory disorder, to include asbestosis, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

2.  Evidence received since the RO's June 2005 rating 
decision is new and material, and the claim for service 
connection for asbestosis is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007). 

3.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim (reopening of the claim by the 
Board), any perceived lack of notice or development is not 
prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the claim 
has been reopened, any deficiency regarding notice of the 
basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claim.  See Kent v. 
Nicholson, 20 Vet. 
App. 1 (2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a June 1995 rating decision, the RO denied 
the veteran's claim for service connection for a respiratory 
disorder, to include asbestosis, on the basis that there was 
no evidence of asbestosis, and that the veteran's diagnosed 
COPD was not related to his active service.  Notice of this 
decision was issued on June 12, 1995.  Because he did not 
submit a notice of disagreement with the June 1995 rating 
decision within one year of issuance of notice of the 
decision, the June 1995 decision denying service connection 
for a respiratory disorder, to include asbestosis, became 
"final" under 38 U.S.C.A. § 7105(c).  See also 38 C.F.R. 
§ 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the June 1995 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed June 1995 rating 
decision is new and relates to the question of whether the 
veteran has a current diagnosis of asbestosis, due to 
exposure to asbestos in service.  Specifically, April 1996 
and May 1997 private treatment records reveal a diagnosis of 
asbestos-related lung disease.  A May 2004 pulmonary function 
analysis report notes that a restrictive lung defect cannot 
be excluded by spirometry alone.  

The Board finds that this additional evidence showing a more 
recent diagnosis of asbestos-related lung disease and the 
possibility of a restrictive lung defect raises a reasonable 
possibility of substantiating the claim.  Consequently, VA 
has received new and material evidence to reopen the 
veteran's claim of service connection for asbestosis, and the 
claim is reopened.  38 U.S.C.A. §5108; 38 C.F.R. §3.156(a). 



Service Connection for Asbestosis

Having reopened the veteran's claim, the Board must address 
the merits of the claim for service connection for 
asbestosis.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  
38 C.F.R. § 3.303(b).  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  

The information and instructions from the DVB Circular have 
been included in a VA Adjudication Procedure Manual, M21-1 
(M21-1MR), Part IV.  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA must analyze a 
veteran's claim of entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols of these guidelines.  Ennis v.  
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet.  
App. 428, 432 (1993). 

The DVB Circular guidelines note that the most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  "Asbestosis is a pneumoconiosis due 
to asbestos particles."  McGinty v. Brown, 4 Vet. App. at 
429 (1993).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
the pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  M21-1MR, Part IV, Subpart ii, 
Chapter 2.

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to exposure in service.  Dyment v. West, 
13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347  
(1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).   
The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of the disease, and that an asbestos-related disease can 
develop from brief exposure to asbestos.    

At the outset, the Board notes that the veteran served on the 
USS Salinas during his military service.  He contends that 
his duties on board the ship included cleaning asbestos dust 
off of the equipment in the radio room, which was located 
next to the boiler room, and wearing an asbestos apron and 
gloves as a hot sheller.  He has also submitted statements 
from three individuals that served on board the USS Salinas 
with him.  

In these statements, the individuals reported that the pipes 
on the ship were insulated with asbestos, which would come 
loose and fall on the men.  They also state that the 
veteran's duties included being a hot sheller on the 
starboard side three-inch gun, where the veteran had to wear 
asbestos gloves.  His statements, as well as the lay 
statements of his fellow seamen, are competent evidence, via 
first-hand knowledge, that he was exposed to asbestos, 
although not of disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).   

The Board notes that the claims file contains differing 
opinions as to whether the veteran has a current diagnosis of 
asbestos-related lung disease.  Where, as in this case, there 
is a difference of medical opinion, the Court has stated that 
"[i]t is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The medical evidence weighing in favor of the veteran's claim 
includes a February 1995 VA examination report.  This report 
includes a diagnosis of asbestos-related lung disease, 
apparently based on the findings of previous chest x-rays, 
but does not include any opinion as to whether the veteran's 
in-service asbestos exposure impacted the condition of his 
lungs.  Therefore, this evidence does not support a claim for 
service connection.  

Also weighing in favor of the veteran's claim is a June 1955 
chest x-ray that revealed a small calcium density at the left 
third rib, a July 1970 x-ray report indicated the presence of 
a calcified granuloma, and multiple x-rays from the 1990s 
confirm the presence of a calcified granuloma in his left 
upper lobe.  An April 1996 private treatment record indicates 
a diagnosis of asbestos-related lung disease, and notes 
coarse left basilar crackles upon physical examination.  A 
May 1997 private treatment record also contains a diagnosis 
of asbestos-related lung disease, and notes left basilar 
rales.  A May 2004 pulmonary function analysis report that 
stated that a restrictive lung defect could not be excluded.

The medical evidence weighing against the veteran's claim 
includes a May 2004 VA examination.  The VA examiner noted 
that no rales, rhonchi, or wheezing.  A chest x-ray conducted 
at the time of the examination revealed mild pulmonary 
emphysema, but no pleural abnormality.  The examiner 
diagnosed the veteran with COPD, noted the previous chest x-
rays that showed calcified granulomas in the veteran's lungs, 
and concluded that the veteran had no current findings 
consistent with exposure to asbestos.  

In this case, the findings related to the calcified 
granulomas and the private physician reports in April 1996 
and May 1997, that the veteran had asbestos-related lung 
disease, were not predicated on a review of the claims folder 
and the physician did not provide a rationale to support this 
conclusion.  It appears this diagnosis was made based on the 
presence of a calcified granuloma in the veteran's lungs.  

On the other hand, the opinion of the VA examiner in the May 
2004 VA examination was predicated on a review of the claims 
file and an examination of the veteran.  In fact, the VA 
examiner noted the presence of calcified granulomas in the 
past, yet concluded that the veteran did not present symptoms 
consistent with exposure to asbestos.  Therefore, in 
affording the May 2004 VA examiner's opinion greater weight, 
the Board finds a current diagnosis of asbestosis, or 
asbestos-related lung disease, is not present.

The Board has also considered the veteran's statements 
asserting a relationship between asbestosis and active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

New and material evidence having been received, service 
connection for asbestosis is reopened.

Service connection for asbestosis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


